Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart US 2015/0092391 in view of Ohno US 2015/0286120 using Scheng US 2017/0003580 as documentary evidence.
As for claim 1, Eberhard discloses an arrangement comprising: a conversion element 10 comprising: a wavelength converting conversion material 20; a matrix material (metal phosphate matrix 0056) in which the conversion material is embedded (paragraph 0059); and a substrate 16 on which the matrix material with the embedded conversion material is directly arranged (Figures 1-3), wherein the matrix material comprises at least one condensed sol-gel material; wherein the matrix material comprises at least lithium water glass, sodium water glass, potassium water glass or a mixture thereof (sodium water glass paragraph 0084).  Eberhard further discloses the matrix material consists essentially of at least lithium water glass, sodium water glass, potassium water glass or a mixture thereof (see paragraphs 0035 and 0093); and a 
Eberhard does not specifically recite that that conversion element is immovably mounted with respect to the laser source, which is dynamically arranged. Regarding the conversion element being immovably mounted, Eberhard teaches that the carrier may be a part of a projector and may be arranged in a projector (paragraph 0051) which is interpreted as immovably mounted, since this is a stationary environment.
In the alternative, it would have been obvious for one having ordinary skill in the art to utilize a static conversion material with the laser where having the conversion material in a stationary configuration is desired.  Sheng is provided as documentary evidence of using a static phosphor. 
Regarding the laser being dynamically arranged, Ohno teaches the concept of having a laser dynamically arranged with respect to a conversion material (paragraph 0130, 0134).  It would have been obvious for one having ordinary skill in the art to look to Ohno and utilize a dynamically arranged laser with a conversion material to allow the device to provide for a scanning laser configuration for converting light and changing the color of light to a desired color based on image information (paragraph 0134).

As for claim 4, Eberhard discloses the arrangement according to claim 18, wherein the matrix material comprises the condensed sol-gel with a proportion of between 10 and 65 vol % or between 5 and 40 wt %, and wherein a refraction difference to the conversion material is >0.2 (teaches at most 25% volume). Eberhart teaches that the refractive index may be modified (paragraph 0058), but doesn’t recite the difference being greater than .2 from the refraction and conversion material. It would have been obvious for one having ordinary skill in the art to have the material of the matrix different from the conversion material by this amount since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. One would have been motivated to achieve a desired luminous output from the device.
As for claim 5, Eberhard discloses the laser source is configured to emit the primary radiation with a dominant wavelength between 430 nm and 470 nm inclusive (paragraph 0049).
As for claim 6, Eberhard discloses the matrix material is free of silicone and/or epoxy (teaches that it may be free of silicone, paragraph 0009).
As for claim 11, Eberhard discloses the conversion element is formed as a layer with a maximum layer thickness of 40 .mu.m (paragarph 0080, teaches that it may be within this range, 40-80 or 10-200 micrometers).

As for claim 13, Eberhard discloses the conversion material is selected from the group consisting of garnet, orthosilicate, and nitridosilicate (pargarph 0054).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhart in view of Ohno, and further in view of Kroell US 2016/0010812.
As for claim 2, Eberhard discloses wherein the conversion material is configured to absorb the primary radiation and to convert the primary radiation at least partially into secondary radiation of a different wavelength (absorbs and converts light 0004, 0053), the substrate is arranged in the beam path of the primary radiation or the secondary radiation (see Figures 1-3), Eberhart fails to teach wherein the substrate is a sapphire substrate. Kroell teaches a sapphire substrate (paragraph 0040). It would have been obvious for one having ordinary skill in the art to substitute the sapphire substrate of Kroell in with the device of Eberhard to provide an improved substrate material that is known for having good heat dissipation.  One would have been motivated to make this combination to provide an improved substrate with good heat dissipation for Eberhard.
Claims 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart in view of Ohno, and further in view of Motoya US 2016/0077415.

Eberhard does not specifically recite that that conversion element is immovably mounted with respect to the laser source, which is dynamically arranged. Regarding the conversion element being immovably mounted, Eberhard teaches that the carrier may be a part of a projector and may be arranged in a projector (paragraph 0051) which is interpreted as immovably mounted, since this is a stationary environment.  Eberhard 
Motoya teaches a substrate comprises a functional coating wherein the functional coating is a dichroic layer stack (see paragraphs 0038, 0041).  It would have been obvious for one having ordinary skill in the art to utilize the dichroic layer stack of Motyoa with Eberhard to provide a reflective layer that achieves a desired illumination pattern or effect for Eberhart. One would have been motivated to make this combination where further modifying the light emitted is desired.
In the alternative, it would have been obvious for one having ordinary skill in the art to utilize a static conversion material with the laser where having the conversion material in a stationary configuration is desired.  Sheng is provided as documentary evidence of using a static phosphor. 
Regarding the laser being dynamically arranged, Ohno teaches the concept of having a laser dynamically arranged with respect to a conversion material (paragraph 0130, 0134).  It would have been obvious for one having ordinary skill in the art to look to Ohno and utilize a dynamically arranged laser with a conversion material to allow the device to provide for a scanning laser configuration for converting light and changing the color of light to a desired color based on image information (paragraph 0134).
Eberhard discloses that the substrate may be transmissive to light (paragraph 0065), but does not show the primary radiation impinges on the conversion element via a transmissive substrate.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to reverse the parts of the embodiment of figure 2 
As for claim 15, Eberhard discloses a material of the substrate is selected from the group consisting of ceramics, glass, glass-like materials, glass ceramics, and other transparent or translucent materials (paragraph 0063).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhart in view of Ohno and Motyoa, and further in view of Kroell US 2016/0010812.
As for claim 16, Eberhart fails to teach wherein the substrate is a sapphire substrate. Kroell teaches a sapphire substrate (paragraph 0040). It would have been obvious for one having ordinary skill in the art to substitute the sapphire substrate of Kroell in with the device of Eberhard to provide an improved substrate material that is known for having good heat dissipation.  One would have been motivated to make this combination to provide an improved substrate with good heat dissipation for Eberhard.




Response to Arguments
Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive. The applicant’s arguments regarding previous claims 7 and 8 now included into claim 1 have been fully considered, but are not persuasive.  The applicant has amended claim 1 to include these limitations in the alternative.  The applicant is directed to paragraphs 0035 and 0093 of Eberhart, which meets the limitations of the matrix material consists essentially of the sodium water glass, the potassium water glass, or a mixture thereof. Paragraph 0035 recites that, the water glass may, for example, include alkali metal silicates or consist thereof. Paragraph 0093 recites that alkali metal silicate used may, for example, be sodium silicate or potassium silicate. Mixtures of the aforementioned alkali metal silicates are likewise included. This teaching of Eberhart meets the consisting essentially of limitations regarding sodium water glass.
As for amended claim 14, the arguments regarding Motoya failing to teach, the substrate comprises a functional coating are not persuasive.  In response to applicant's argument regarding the incorporation of the functional layer of Motoya with Eberhart, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The applicant is directed to paragraphs 0038 and 0041, the substrate 11 of Motoya comprises a functional coating, which is the dichroic mirror layer 12. The combination .

Allowable Subject Matter
Claims 7, 8, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 20, the previously indicated allowable subject matter of claim 10 has been placed into a new, independent claim 20.   
Claims 9, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter, the prior art fails to teach or disclose:
9. The arrangement according to claim 1, wherein the matrix material comprises the lithium water glass and the potassium water glass, wherein a ratio between the lithium water glass and the potassium water glass is between 1:3 and 3:1.
10. The arrangement according to claim 1, wherein the lithium water glass, the sodium water glass, the potassium water glass or the mixture thereof has a module from 1.5 to 5.
19. The arrangement according to claim 14, wherein the conversion element comprises a dichroic layer stack arranged between the substrate and the matrix material, wherein the substrate and the dichroic layer stack are transmissive with respect to at least a part of the primary radiation, wherein the conversion material is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasao ‘030 discloses a lighting device having a wavelength conversion means and a sodium water glass material.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875